The judgment herein is modified by adding to it the sum of $638.64, arising out of the nailing strip claim, and the sum of $602.40, arising out of the steel trim opening claim, with interest thereon as requested in appellant’s Conclusion of Law; and, as amended, is affirmed with costs to the appellant. The court reverses Findings of Fact required in the State’s requests to find, as follows: Findings of Fact 8, 10, 11, 12 and 15, and Conclusion of Law 1. The court makes the additional Findings of Fact, as contained in the appellant’s requests to find, as follows: Findings of Fact 6, 8, 9, 10, 11, and the Conclusions of Law in the appellant’s requests to find. Hill, P. J., Crapser, Bliss and Hefíernan, JJ., concur; Schenek, J., dissents.